DETAILED ACTION
This office action is responsive to the amendment filed 5/5/2021.  As directed, claims 1, 3-6, 10, 12and 16 have been amended, claim 11 has been canceled, and no claims have been added.  Thus claims 1-10 and 12-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  Species III in the reply filed on 5/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because the photographs of figs. 1-3 are too dark to appreciate the details of the invention.  In addition, the lead lines are unclear as the dark photographs make it unclear what structures are being pointed to.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewald et al. (2007/0066918) in view of the article entitled “Admittance Control of the Assistive Robotic Manipulator for Individuals with Duchenne Muscular Dustrophy: A Proof of Concept Design” by Corrigan et al. hereinafter Corrigan.
Regarding claim 1,  Dewald teaches an exoskeleton system (abstract lines 1-5) comprising: a passive arm support (29) ([0031] lines 15-20 disclose that the user can move the arm support as passive) having at least one joint to articulate the arm support ([0229] lines 1-10 discloses a gymball); a forearm cuff ([0086] lines 1-5, [0229] last 5 lines disclose a support with straps as cuff) attached to or integral to the arm support (29); at least one sensor (i.e. 2, 13, 32) attached between the forearm cuff and the passive arm support (as shown in fig. 6, the sensor 32 is between the cuff 30 and the support 29, 35), the sensor (i.e. 32) being adapted to detect applied force, or torque from a user ([0038] lines 1-4); a motor (i.e. 21) operationally attached to the arm support to create a passive-motorized hybrid arm support ([0114] lines 1-15, [0115] lines 1-4), the motor enabling motorized control of the arm support at all degrees of freedom of the arm support ([0052] last 10 lines disclose that the motor allows movement of the arm support at all nd column, 3rd paragraph) and an impedance control (page 2, 2nd column, 2nd paragraph) and controls the position and orientation of the passive arm support based on applied forces and torques from the user ((page 2, 2nd column, 3rd paragraph through page 3, 1st column, 1st paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm and controller of Dewald to include impedance control with position and orientation motorized control as taught by Corrigan to provide the advantage of enhanced ability to perform activities of daily living as disclosed by Corrigan in page 1, 2nd column, 1st paragraph.
Regarding claim 2, the modified Dewald teaches the admittance control is the control interface for the motorized arm support and implementation of admittance control for the motorized arm support has a delay of 10ms for providing stable control by the user (page 2 1st column, last paragraph of Corrigan).
Regarding claim 3, the modified Dewald teaches the admittance control is the control interface for the motorized arm support and implementation of admittance control for the motorized arm support has a delay less than 10ms for providing stable control by the user (page 3, 2nd column, 1st full paragraph of Corrigan).


Regarding claim 5, Dewald discloses the sensor is a force-torque sensor ([0225] lines 1-5), and the force-torque sensor is adapted to detect user input in a vertical, a horizontal, a lateral, and a longitudinal axis-([0031] last 20 lines, [0103] lines 1-10, [02229] lines 1-20 disclose movement in all dimensions are detected) and pitch, roll, and yaw is determined ([0229] lines 1-20 disclose abduction/adduction, internal/external  rotation torques and all rotational angles of the elbow and shoulder rotational angles).
Regarding claim 7, Dewald discloses an antigravity force mechanism to float an arm of the user against gravity ([0036] lines 1-5, [0048] lines 1-5).
Regarding claim 8, Dewald discloses the antigravity force mechanism is a servomotor mechanism ([0052] last 15 lines).
Regarding claim 9, the modified Dewald discloses the exoskeleton supports and directs an arm of the user through movement based on residual strength of the user by using the admittance control loop (page 2 1st column, 1st full paragraph of Corrigan).
Regarding claim 10, the modified Dewald discloses the exoskeleton is at least partially passive motorized for the exoskeleton to be at least partially motorized in different degrees of freedom (page 2, 2nd column, last para.)
Regarding claim 12, Dewald teaches an exoskeleton system (abstract lines 1-5) comprising: a passive arm support (29) ([0031] lines 15-20 disclose that the user can move the arm support as passive) having at least one joint to articulate the arm support ([0229] lines 1-10 nd column, 3rd paragraph) and an impedance control (page 2, 2nd column, 2nd paragraph) and controls the position and orientation of the passive arm support based on applied forces and torques from the user ((page 2, 2nd column, 3rd paragraph through page 3, 1st column, 1st paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm and controller of Dewald to include impedance control with position and orientation motorized control as taught by Corrigan to provide the davatnge of enhanced ability to perform activities of daily living as disclosed by Corrigan in page 1, 2nd column, 1st paragraph.

Regarding claim 15, Dewlad discloses the passive support is attached to a limb or arm of the user ([0084] last 5 lines) and the modified Dewald discloses the admittance control loop detects a force applied by the limb of the user and converts the force into positional data to position the passive support and the limb of the user (page 3, 1st column, 1st full para.).
Regarding claim 16, Dewald discloses the force is detected in z direction (page 3, 1st column, 1st full para.).
Regarding claim 17, Dewald discloses a 2500 Hz refresh rate such that  acceleration, position, and corresponding motor positions can be calculated based on a user’s real-time applied force at least every 0.01 seconds, and wherein every iteration of the admittance control loop can at at least operate at 100Hz for the user to control a position of a limb of the user in space while only opposed by inertia of a smaller point of mass than applied to the passive support ([0052] last 20 lines disclose the user will only feel 2 kg) but does not specifically disclose calculation every 0.01 seconds or operation at 100 Hz.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors and controller of the modified Dewald to include the claimed calculation and operation rate to provide the advantage of smoother operation for ease of use.   In addition it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges yroutine experimentation.  
Regarding claims 18 and 19, Dewald discloseproviding an exoskeleton system (abstract lines 1-5) comprising: a passive arm support (29) ([0031] lines 15-20 disclose that the user can move the arm support as passive) having at least one joint to articulate the arm support ([0229] 
.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewald et al. (2007/0066918) in view of Corrigan, as applied to claim 1 above, and further rin view of Deshpande et al. (2016/0206497).
Regarding claim 6, the modified Dewad substantially teaches the claimed invention except for a plurality of motors, the motors mounted at each joint in the arm support to control position and orientation of the forearm cuff in each degree of freedom.  However, Deshpande teaches a plurality of motors, the motors mounted at each joint in the arm support to control position and orientation of the forearm cuff in each degree of freedom ([0041] lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robotic arm and controller of Dewald to include multiple motors as taught by Deshpande to provide the advantage of enhanced control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The article entitled “Admittance Control of an Upper Limb Exoskeleton” by Kim et al. discloses admittance control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785